In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3584 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

ROBERT J. MILLER, 
                                              Defendant‐Appellant. 
                     ____________________ 

        Appeal from the United States District Court for the 
                      Central District of Illinois. 
        No. 3:09‐cr‐30039‐RM‐BGC‐1 — Richard Mills, Judge. 
                     ____________________ 

    SUBMITTED MAY 23, 2016 — DECIDED AUGUST 10, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  ROVNER, 
Circuit Judges. 
   POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
possessing crack cocaine with intent to sell it, in violation of 
21 U.S.C.  § 841(a)(1),  and  in  2010  he  was  sentenced  to 
210 months’  imprisonment  (the  bottom  of  the  applicable 
guidelines  range),  which  the  district  judge  reduced  by  20 
percent—to 168 months—the following year at the request of 
2                                                      No. 15‐3584


the  government  in  exchange  for  cooperation  given  to  it  by 
the defendant. 
     Four years later the defendant sought a further reduction 
in his prison term, to 134 months, because Amendment 782 
to  the  Sentencing  Guidelines  had  made  a  retroactive  two‐
level  reduction  in  the  guidelines  sentencing  range  that  had 
been  applicable  when  he  was  sentenced.  See  U.S.S.G. 
§ 1B1.10(d).  The  comments  accompanying  the  amendment 
say  that  in  deciding  whether  to  grant  such  a  motion  the 
district  judge  must  consider  “the  nature  and  seriousness  of 
the  danger  to  any  person  or  the  community  that  may  be 
posed  by  a  reduction  in  the  defendant’s  term  of 
imprisonment”  and  may  consider  the  defendant’s  post‐
sentencing  conduct.  U.S.S.G.  § 1B1.10  Application  Notes 
1(B)(ii), (iii). 
    The  government  acknowledged  that  the  change  in  the 
guidelines  range  authorized  the  34‐month  sentence 
reduction  that  the  defendant’s  lawyer  had  asked  for,  but 
nevertheless  opposed  it,  arguing  that  according  to 
statements  by  witnesses  the  defendant  had  been  at  times 
armed  while  engaged  in  his  illegal  drug  dealing,  and 
furthermore that over a period of almost six years during his 
current  imprisonment  he  had  committed  five  disciplinary 
infractions:  two  for  possessing  homemade  alcohol,  two  for 
possessing  an  item  usable  as  a  weapon,  and  one  for 
destroying  property.  Yet  the  alcohol  infractions  had 
occurred  before  the  government  had  requested  and  the 
judge  had  ordered  the  first  reduction  in  the  length  of  the 
defendant’s sentence but had not dissuaded the government 
from moving for the 20 percent reduction in the defendant’s 
sentence, which the judge had granted. 
No. 15‐3584                                                           3                                                


    Yet  the  judge  was  persuaded  to  deny  the  defendant’s 
latest  motion  for  a  reduction  in  his  sentence,  though  he 
didn’t  rely  on  the  evidence  that  the  defendant  had  been 
armed  in  some  of  his  drug  dealing.  Instead  he  emphasized 
that  the  disciplinary  infractions  had  “occurred  relatively 
recently”  (which  was  untrue;  the  most  recent  one  had 
occurred three years earlier) and were “serious” (which may 
not  have  been  true  of  the  two  alcohol  offenses,  or  at  least 
may  not  have  been  thought  by  the  government  to  be  true 
when it sought the 20 percent sentence reduction), and that 
the  defendant  “remains  a  significant  danger  to  the 
community,” though the real question is whether he is likely 
to remain a significant danger to the community when he is 
released, which won’t be for another five years or so even if 
he  receives  the  further  reduction  that  he’s  asking  for.  And 
the court did not explain why the two alcohol offenses were 
now to be counted against the grant of a sentence reduction 
when they had not been previously. 
    The defendant points out that the judge did not consider 
his positive achievements in prison, such as the reduction in 
his  security  classification  from  high  to  medium  and  his 
completion  of  a  number  of  vocational  and  adult‐education 
courses,  which  will  help  him  to  obtain  his  GED.  In  fairness 
to  the  judge,  the  defendant  did  not  submit  in  the  district 
court certificates documenting his enrollment in the courses. 
But  he  has  submitted  them  on  appeal,  and  though  that  is 
irregular  it  is  notable  that  the  government  doesn’t  question 
their  authenticity.  Although  litigants  generally  are  not 
allowed to bypass the district court and present evidence for 
the  first  time  to  the  court  of  appeals,  see  Fed.  R.  App.  P. 
10(e);  United  States  v.  Elizalde‐Adame,  262  F.3d  637,  640–41 
(7th  Cir.  2001),  we’ve  allowed  exceptions.  See  Brown  v. 
4                                                       No. 15‐3584


Watters,  599  F.3d  602,  604  note  1  (7th  Cir.  2010)  (“although 
we  generally  decline  to  supplement  the  record  on  appeal 
with  materials  not  before  the  district  court,  we  have  not 
applied  this  position  categorically”);  Ruvalcaba  v.  Chandler, 
416 F.3d 555, 562 note 2 (7th Cir. 2005); Charles Alan Wright 
et al., Federal Practice & Procedure § 3956.4 (4th ed. 2008; 2016 
supplement); George C. Harris & Xiang Li, “Supplementing 
the  Record  in  the  Federal  Courts  of  Appeals:  What  If  the 
Evidence  You  Need  Is  Not  in  the  Record?,”  14  J.  Appellate 
Practice & Procedure 317, 323, 332 & note 50 (2013). 
    Apart  from  the  fact  that  the  government  does  not 
question  the  certificates’  authenticity  and  could  not  have 
objected  to  their  admission  in  the  district  court  had  they 
been  introduced  there,  the  failure  to  submit  them  in  that 
court  was  the  fault  not  of  the  defendant  but  of  his  lawyer. 
The  lawyer  knew  about  the  certificates—he  had  written  his 
client  eight  days  after  filing  his  motion  for  a  further 
reduction  in  the  defendant’s  sentence,  acknowledging 
receipt  of  his  “awards  and  certificates.”  But  instead  of 
passing this information on to the district court, or using it to 
counter the government’s response in opposition, the lawyer 
simply told the defendant that he would put digital copies of 
the documents “into our file for use in any hearing that may 
be  held  in  reference  to  your  contested  sentence  reduction.” 
We  can’t  begin  to  understand  why,  rather  than  sit  back 
waiting for a hearing that never happened, the lawyer didn’t 
use  the  documents  to  help  support  his  client’s  motion  to 
reduce  sentence.  Had  the  lawyer  followed  his  client’s 
instructions  the  district  judge  would  have  seen  the 
certificates  and  the  defendant’s  case  would  have  been 
strengthened.  And  before  deciding  that  reducing  the 
defendant’s  sentence  would  pose  a  danger  to  society,  the 
No. 15‐3584                                                             5                                                


judge  could  have  asked  the  government  for  a  statement  by 
the  prison  warden  concerning  the  defendant’s  current 
behavior  in  prison,  an  inquiry  that  would  probably  have 
yielded information about the defendant’s efforts to obtain a 
GED.  
    It’s  true  that  the  client  is  usually  held  to  answer  for  the 
mistakes of his lawyer, but the mistake in this case has been 
so easily rectified on appeal by the now lawyerless appellant 
that  we  think  it  should  be  overlooked.  Since  the  district 
judge might decide to grant the sentence reduction once he’s 
assured  that  the  defendant  has  taken  courses  toward  the 
GED,  since  the  judge  erred  in  describing  the  defendant’s 
disciplinary  infractions  as recent,  and since  he seems not to 
have considered whether the defendant is likely to remain a 
danger  to  the  community  when  he  is  released  from  prison, 
years  from  now,  we  vacate  the  judgment  and  remand  the 
case for further proceedings consistent with our opinion. 
                                           VACATED AND REMANDED